Case 1:21-cv-05025-AJN Document 10 Filed 07/29/21 Page 1 of 2
         Case1:21-cv-05025-AJN
         Case 1:21-cv-05025-AJN Document
                                Document10
                                         9 Filed
                                           Filed07/28/21
                                                 07/29/21 Page
                                                          Page22of
                                                                 of22
                                                                     Page 2



       I thank the Court for its consideration of these requests.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         United States Attorney
                                                         Southern District of New York

                                                  By:           /s/ Joshua E. Kahane
                                                         JOSHUA E. KAHANE
                                                         Assistant United States Attorney
                                                         Telephone: (212) 637-2699
                                                         Facsimile: (212) 637-2786
                                                         E-mail: joshua.kahane@usdoj.gov


cc: Counsel of Record (via ECF)



 $OO GHDGOLQHV DUH VWD\HG WR 2FWREHU  
 7KH LQLWLDO SUHWULDO FRQIHUHQFH VFKHGXOHG IRU
 6HSWHPEHU   LV DGMRXUQHG WR 2FWREHU
   DW  SP
 62 25'(5('




                           7/29/2021
